Exhibit 16.1 7900 Glades Road Suite 540 Boca Raton, Florida 33434 Tel. 561-886-4200 Fax. 561-886-3330 e-mail:info@sherbcpa.com Offices in New York and Florida Certified Public Accountants January 29, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Sirs: Oriental Dragon Corporation (the “Company”) provided to us a copy of the Company’s current report on Form 8-K (the “Form 8-K”).We have read the Company’s statements under Item 4.01 in the Form 8-K, and we agree with such statements contained therein and consent to the inclusion of this letter as Exhibit 16.1 of such Form 8-K. Sincerely, /s/ Sherb & Co., LLP
